Title: To James Madison from Daniel Clark, 20 October 1803
From: Clark, Daniel
To: Madison, James


Sir
New Orleans 20 October 1803
I have this Evening had the Honor of receiving your Letter of the 16th. ulto.
I have hitherto been fearful that the details and information in my power to convey from this Country would rather prove tiresome than acceptable and on that account have only risked troubling you with what I thought indispensable, I am happy to learn that these Communications will not be taken amiss and it will always afford me pleasure to prove my desire of being useful.
Whatever may have hitherto been the intentions of the Prefect, and these must have been regulated by the secret instructions received from his Court, the unexpected Cession of this Country to the U. S. and the political Situation of France have now rendered a change of measures necessary, and that decided enmity to the Individuals & Government of the U. S. which was so strongly marked in the Language and Actions of the Prefect has now given place to more pacific & friendly Views, and a more conciliatory Language & Conduct, and if I except a wish to gratify his Vanity by retaining possession of the Province a few days I believe he will place no obstacle whatever in the way of the delivery of it to the Commissioners appointed by the U. S. for that purpose. Much trouble arising from etiquette may be expected, but as I flatter myself the Persons appointed for so important a Commission will be Men of talents & Experience and possess a knowledge of the World, this will be easily got over and it will require from such People but little exertions to make every thing easy and acceptable in the outset and reconcile all Parties to our Government from which the greatest Benefits are confidently expected.
In saying that I am confident we shall experience but little difficulty from the Prefect in taking possession I count fully on a sincere disposition at present on the part of France to fulfill its stipulations with us and the most positive orders given to the Prefect to comply with them—from the Man himself we have every thing to apprehend if left to the suggestions of his own violent temper & inclinations. He has however compleatly lost the confidence of the People of Louisiana, and would find no effectual support whatever at this Period, in an attempt to elude or delay the delivery of the Country.
I have in my former Letters repeatedly mentioned the bad terms on which he stood with the Officers of the Spanish Government, and their mutual Jealousies & mistrusts, which occasioned some time since an official Communication from the Governor that all Correspondence between them must cease, unless on points relating to his Mission. An incident has since occurred which has put an End even to exterior Civilities, and in future the Prefects residence here will be a continued series of Mortifications to which his Pride & Insolence have justly exposed him.
Friday the 14th. was the Birthday of the Prince of Asturias, the Marquis de Casa Calvo as Commissioner for the surrender of the Province gave a splendid entertainment in honor of the day, to which all the first Characters & People in Office were invited. Among them were the Prefect & his Suite, the Adjutant General, of the French Troops & a Lt Col. of Engineers. The Vice Consul & myself were likewise invited. The Prefect on entering was received by the Marquis with the utmost Civility, was saluted by & returned the Civilities of the Guests, and being entreated by him to enter an inner apartment to free himself of his Hat & Sword and accompanied by the Marquis who conversed with him, he pretended then to notice for the first time the Adjutant General with whom he was on bad terms, and whom he had some time since attempted to have shipped off for France—’twas on this Occasion when his Wishes were not complied with, that he informed the Governor & Marquis, he had directed them to execute his Orders, not to discuss the propriety of the Measure or make opposition to it. After remarking the Adjut. General he seized his Hat which he had already laid down, said aloud, he could not stay where the other was and in spite of the expostulations of the Marquis who entreated him on account of the Day & the Guests that he would moderate his Passion & remain, he went away in a rage followed by his Suite to the astonishment of all present. It was immediately known that this scene was premeditated, he knew of the Invitation to the Adjutant General, had seen his Carriage at the Marquis’ gate and contrary to his usual Custom had given Orders to his own Coachman to wait his return. This insult was felt by the Marquis and would have been instantly punished in a personal Way had he not been restrained by his Friends—in his Anger he turned to the Governor & told him, that in future he alone must transact Business with the Prefect as no Communication whatever should from thence forward take place between Mr Laussatt & himself. This incident was resented by all present, and was so much felt as an insult that on the following Monday almost all the Guests who had been previously invited by the Prefect to an entertainment on that day; among whom were one of the Alcaldes & 8 officers of Rank in the Spanish Service absented themselves without sending Excuses, and he can expect nothing but a repetition of such mortifications on all succeeding occasions.
I have entered into this detail of a Business trifling in itself, to shew you the Character and overbearing disposition of the Man, his unaccommodating temper and the consequences that result from it.
These animosities between the two authorities, French & Spanish, will prove favorable to us if the Persons appointed on our part to Offices here, know how to avail themselves of the Opportunity they present, there can be no Collusion, no Union between them to injure us, on the contrary each Party will endeavor to serve us at the Expence of the other, will mutually betray and lay open each others Plans, and will to shew their detestation of each other vie, in their friendly Offices, but much will depend on the dispatch made on our part to take possession, while a Sense of mutual Injuries is fresh in their Breasts & before they can reflect on the magnitude of the Sacrifice made to us. Spain has hitherto as I have before communicated given her Officers no official intelligence of the Cession to the U. S., they are prepared to deliver the Country to France, and will attempt no opposition to us unless Orders to that effect of a very positive Nature should be communicated, in which case, the smallest preparations on their part will disclose their designs & enable us to baffle instantly all their projects. They are besides so weak as to be under the necessity of making the Militia of Orleans do garrison duty, a thing never done but in cases of necessity, and on that Militia, or on any other Force they might attempt to oppose to us, there could be placed no reliance, as the People are too well acquainted with their own weakness, with our strength our ability to punish & the immense advantages they will derive from the expected Change to give us any Opposition were they even in a Situation to do it with effect. So far from being disposed to injure us, you may be positively assured that of the Officers sent here to take possession are Men of Sense and address, that most of the Officers in the Spanish Service will resign their Commissions and remain in the Province as will all the monied men & People of Property, who daily flock to me to testify the Joy they feel on the present prospect of happiness. Although a few of the Merchants, Adventurers, & lower Class of the People are the only persons who have ever been much attachd to the present Government of France, or who in the worst of Events would think of giving trouble, still I cannot help advising that as strong a force as is consistent with the Views of our Government be at first sent here. The People are unaccustomed to Freedom and on the change of Government may become licentious, they have always paid obedience to an armed Force not to the Law, and may look upon our Government as weak if not supported by military authority. These Precautions if taken may afterwards appear needless, but they will be the means of preventing difficulties which without them would have arisen & this force may shortly be otherwise desposed of when the necessity for its remaining will be no longer apparent, and when the People on the Frontiers in the Posts of Atacapas, Opelousas & Natchetoches who are nearly all French, who from their situation have not the means of acquiring information, and are excessively ignorant, can be made to learn the Principles of a free Government and comprehend the advantages resulting from good Order. These are the only Places where the Prefects Emissaries had met with any success in persuading the lower Classes of the People that they would be benefitted by the arrival of the French among them, and it became necessary on the part of the Spanish Government to arrest and bring to the Capital the Commandant of Atacapas and an Agent of his who were issuing Orders there in compliance with directions from the Prefect.
With respect to the military force in this Province and its disposal I refer you to the inclosed Memorandum from which you will perceive that it is in itself trifling, is dispersed over a vast extent of Country, and cannot easily be concentrated. The Force of the Militia and the position of the different Settlements you are already in possession of, and it must be apparent that with a little exertion on the part of our Officers stationed in the Mississippi Territory, joined to the Militia of that Country and our numerous Partizans here, even before assistance could be sent from other Parts of the U. S., all Communication between the distant settlements and the Capital could easily be cut off before they were aware of the Blow about to be struck & that our disposable Force in that Quarter, backed by threats of Vengeance on the part of the U. S. in case of opposition, would be sufficient even to put us in possession of New Orleans itself by a coup de main before effectual Measures could be taken for its defence.
On the whole I am fearful of very little trouble with respect to taking possession—the trouble I apprehend will be more likely to occur afterwards when all the Evils attendant on a Change of Government viz a new Language, new Officers, new Laws, new Courts & new forms of Justice, &c &c &c are felt and before the blessings expected can be realised. In this last it must be expected that all will be enthusiasts, and those who are not immediately gratified will be disgusted. Add to this the anarchy now existing, the necessity of an immediate organization, the diversity of nations of which we are composed, our jarring political Sentiments, our entire ignorance of political Liberty, the different Opinions of what would best suit us, the violence & impatience of the Creole Character, and you will conceive a part of the difficulties the Man will have to labor under, who will have the task of governing us imposed on him and the necessity that he should be a person of talents experience and even Consequence at home, in order to inspire Confidence in his Measures. Under these impressions I respectfully suggest in compliance with the wishes contained in your Letter, that the Government of this Country may at first be made so lucrative as to make it desireable to persons of the first talents & Character in the U. S. that the Commissioner or Commissioners sent to take possession may be qualified with respect to talents, address & Fortune for the trust reposed in them and that the Form of Government granted to us be as energetic as the Constitution of the U. S. will permit, and as our local Circumstances & Character require.
I have constantly endeavored to possess the Spanish authorities with the idea (knowing how pleasing it was to them) that our Government might be induced to give the Western side of the Mississippi for the Floridas, and in consequence of this their Jealousy has been lulled, it would however be necessary that the Commissioners should be perfectly instructed with respect to the extent of Country they should claim on that side, and how they were to act in case of any opposition to deliver up the Province, unless they accepted of certain Boundaries favorable to the spanish Government—this is the only difficulty I apprehend on the part of Spain, and it is merely a conjecture on my part that such a difficulty could possibly occur which I wish we might be prepared for in case of the Event.
I take the Liberty of inclosing to you a lengthy & ill written Parody of the Prefects Proclamation now circulated here, it is the work of a French Planter and will give you an idea of their Sentiments and the horror & disgust which the sale of themselves & the Province has inspired them with.
Be pleased to assure the President that I shall carefully watch and advise you of every symptom indicative of a hostile or unfriendly disposition towards us from any Quarter whatever and that I shall spare no pains or exertions to increase the attachment of the People of this Country to the Government of the U. S. I have the Honor to remain very respectfully Sir Your most obedient Servt.
Daniel Clark
P. S. The delay of the Letter you allude to which had not reached you is occasioned by the irregularities in the Post office Department. I have this day received Letters from Philadelphia with the Post Mark of the 12th. August and we are tired of complaining of the injuries we suffer in consequence. I am even fearful that my Letters do not always reach you. The duplicate of a Letter from the Secretary of the Treasury came to hand open, and my Friends in the Atlantic states complain to me of the same irregularities. As the Post has arrived late and returns early in the Morning you will I hope impute to a want of time, that I have not been able to be more correct in what I have been obliged to write in haste.
 

   
   RC and enclosure (DNA: RG 59, CD, New Orleans, vol. 1). RC docketed by Wagner. For surviving enclosure, see n. 1.




   
   Clark enclosed a “Memorandum of the Military Force and Garrisons in Louisiana” (1 p.; docketed by Wagner), estimating the total military force at 1,190 men at ten posts.



   
   Enclosure not found.


